DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amending claims 1, 2, 10, 13 and 20,  adding claims 21 – 22 and canceling claims 4 and 16 by the amendment submitted by the applicant(s) filed on December 21, 2021.  Claims 1 – 3, 5 – 15 and 17 – 22 are pending in this application.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 03, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Drawings
The drawings has been considered and accepted by the examiner.

Claim Objections
The claim objection to claims 1 and 2 are withdrawn due the current amendments.
Claim Rejections - 35 USC § 112
The previous 112(b) paragraphs rejections of claims 13 – 19 are withdrawn due the current amendments.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Todd Behrens on March 3, 2022.
The application has been amended as follows: 
Claim 18 read as:
Claim 18. The system of claim 13, the first half-wave plate being configured to reciprocally rotate polarization angles of the light beam and the feedback light beam, wherein rotation of the first half-wave plate controls tuning of transmission by the polarization beam splitter.

Allowable Subject Matter
Claims 1 – 3, 5 – 15 and 17 – 22  are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 recites a system structure including the specific structure limitation of the light beam passes through the non-reciprocal optical assembly from the first port to the second port with a first power loss, the feedback light beam passes through the non-reciprocal optical assembly from the second port to the first port with a second power loss, and the first power loss is greater than the second power loss, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 13 recites a system structure including the specific structure limitation of the light beam has a first power loss propagating along the first path, the feedback light beam has a second poser loss propagating along the second path, and the first power loss is greater than the second power loss, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
Claim 20 recites a method of injection locking a laser to a resonator structure including the specific structure limitation of the resonator returns a feedback light beam to the laser such that the feedback light beam passes through the non-reciprocal optical assembly to the laser with a second power loss, the feedback light beam causes injection locking of the laser to the resonator to generate an injection locked light beam, and the first power loss is greater than the second power loss, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art: Mohageg et al. (US 2011/0255094) on Figure 3 disclose an optical gyroscope devices based on optical whispering gallery mode resonators that measure rotations based on rotation-induced optical phase shift in optical whispering gallery mode resonators.  Optica gyroscope includes a laser, beam splitters, coupling optic, Hi-Q WGMR, mirrors and photodector.  

Mohageg and Zhang alone or in combination failed to teach or suggest the light beam passes through the non-reciprocal optical assembly from the first port to the second port with a first power loss, the feedback light beam passes through the non-reciprocal optical assembly from the second port to the first port with a second power loss, and the first power loss is greater than the second power loss (claim 1) and/or the light beam has a first power loss propagating along the first path, the feedback light beam has a second poser loss propagating along the second path, and the first power loss is greater than the second power loss (claim 13) and/or the resonator returns a feedback light beam to the laser such that the feedback light beam passes through the non-reciprocal optical assembly to the laser with a second power loss, the feedback light beam causes injection locking of the laser to the resonator to generate an injection locked light beam, and the first power loss is greater than the second power loss (claim 20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference  “Mirror-Assisted Self-Injection Locking of a Laser to a Whispering-Gallery-Mode Microresonator” disclose self-injection locking (SIL) system.   The self-injection locking (SIL) is an efficient method that provides passive stabilization of semiconductor lasers via resonant optical feedback from an external optical element.  The SIL via a high-Q microresonator with a drop-port coupled mirror, in which the optical feedback level is optimally adjusted by tuning the drop-port mirror coupling.  The stabilization coefficient depends on the level of the feedback and quality factor of the external resonant structure creating the feedback.  
The reference “Novel Lasers: Whispering-gallery-mode resonators create ultranarrow-linewidth semiconductor lasers” disclose applying optical whispering-gallery-mode resonators, semiconductor lasers with linewidths as low as 0.6 Hz are possible in a rugged, compact, external-cavity configuration that could replace fiber lasers in less than 100 mW applications.  The WGM resonators support modes with an extremely high-quality factor (Q, defined as the ratio of the mode frequency over the mode bandwidth) that reside at the perimeter of the structure, close to the surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    /Delma R Fordé/           Examiner, Art Unit 2828                                                                                                                                                                                             
/XINNING(Tom) NIU/           Primary Examiner, Art Unit 2828